Hall, Justice.
Jackson, appealing from his conviction of theft by conversion under Code Ann. § 26-1808 (Ga. L. 1968, pp. 1249,1293; 1969, pp. 857,868), asserts that this court has jurisdiction of the appeal because it questions the constitutionality of the cited statute. However, this question has already been adjudicated in Smith v. State, 229 Ga. 727 (194 SE2d 82), in which the statute was upheld under the Georgia Constitution against an identical attack. As we have already determined the constitutionality of this statute, the question may not again be urged to invoke our jurisdiction. Cobb v. State, 228 Ga. 292 (185 SE2d 378). No other reason appearing for which this court and not the Court of Appeals would have jurisdiction, the appeal should be transferred. Cf. Hudgens v. Local 315, 231 Ga. 669 (203 SE2d 478); Worley v. Save Oil Co., 231 Ga. 227 (200 SE2d 896).

Transferred to the Court of Appeals.


All the Justices concur, except Gunter, J., who concurs in the judgment only.

Araguel & Sanders, Jerry D. Sanders, for appellant.
Claude N. Morris, District Attorney, for appellee.